Citation Nr: 0315911	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-25 273	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated September 18, 
1996, which denied the claim of the Moving Party of 
entitlement to service connection for a psychiatric disease. 



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The Moving Party had active service from June 1961 to 
September 1963.

In November 2000, the Moving Party, through his 
representative, filed a Motion for Revision of the Board of 
Veterans' Appeals Decision Dated September 18, 1996, based on 
CUE (Motion).  

In June 2001, the Board determined that the September 18, 
1996 decision of the Board did not contain CUE and denied the 
veteran's appeal.  

Thereafter, the Moving Party appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court).  In November 2002, the parties filed 
a Joint Motion to Remand and To Stay Further Proceedings 
primarily on the basis that the Board failed to cite to or 
discuss Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
in it's June 2001 decision.  By Order dated November 2002, 
the Veterans Claims Court vacated the Board's June 2001 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  


FINDINGS OF FACT

1.  In a September 18, 1996 decision, the Board denied Moving 
Party's claim of entitlement to service connection for a 
psychiatric disease.  

2.  The correct facts and law, as they were known at the 
time, were before the Board when it rendered its September 
18, 1996 decision.  

3.  The decision by the Board that denied service connection 
for a psychiatric disease, did not involve an error that was 
outcome determinative.  


CONCLUSION OF LAW

The September 18, 1996 Board decision, which determined that 
service connection was not warranted for a psychiatric 
disease, is not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. CUE

A decision by the Secretary is subject to revision on grounds 
of clear and unmistakable error. If the evidence establishes 
this error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 5109A.  

Under 38 U.S.C.A. § 7111, the Board has been granted for the 
first time the authority to revise or reverse a prior 
decision of the Board on the ground that it was based on CUE.  
A claim requesting review of a Board decision under the new 
statute may be filed at any time after the decision has been 
made.  This authority applies to any claim pending on or 
filed after the date of enactment of the statute, November 
21, 1997.  VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998).  All 
final decisions of the Board are subject to review under this 
statute except for those that have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues that have subsequently been decided by a court of 
competent jurisdiction.  

A final decision of the Board is defined by regulation as one 
which was appealable under Chapter 72 of Title 38, United 
States Code, or which would have been so appealable if such 
provision had been in effect of the time of the decision.  38 
C.F.R. § 20.1401(a) (2002).  By operation of 38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 2002), decisions of the Board are 
final.  Under 38 U.S.C.A. § 7266 (West 2002), a decision of 
the Board is appealable to the Court within 120 days from the 
date of mailing of notice of the decision, provided that a 
notice of disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
The Moving Party in this case appealed the September 18, 1996 
Board decision, but by order dated March 18, 1998, the Court 
dismissed the appeal for untimeliness and consequent lack of 
jurisdiction.  The Moving Party did not appeal the order of 
dismissal.  As the Court never decided the issue determined 
by the Board in the September 18, 1996 decision, then, it 
remained subject to review under 38 U.S.C.A. § 7111.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2002).  A motion for revision 
of a decision based on CUE must be in writing and must be 
signed by the Moving Party or that party's representative.  
The motion must include the name of the veteran; the name of 
the Moving Party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  38 C.F.R. § 20.1404(a).  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice.  Id.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).  

The Board finds that the Motion filed by the representative 
of the Moving Party in November 2000 satisfied each of these 
requirements.  

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.  

CUE is defined as:  

A very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  
38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of is not CUE.  
38 C.F.R. § 20.1403(c).  Examples of situations that are not 
CUE are: (1) a new medical diagnosis that corrects an earlier 
diagnosis considered in a Board decision; (2) the Secretary's 
failure to fulfill the duty to assist; and (3) a disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision being challenged, there has been a change 
in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).  

In cases decided prior to promulgation of this regulation, 
the Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently-developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOPGCPREC 12-2001 it was held that neither of these 
statements constituted binding law inasmuch as each statement 
was contrary to prior holding of the Federal Circuit that had 
not been overruled.  See Pierce v. Principi, 240 F.3d 1348, 
1353 (Fed. Cir. 2001); Disabled American Veterans, et. al, v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000); Busts v. West, 179 
F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 
(1999).  

The Federal Circuit subsequently held that its requirement 
that VA develop CUE claim "to its optimum" in Roberson did 
not stand for the proposition that the standard for CUE had 
been relaxed.  Cook v. Principi, 318 F.3d 1334, 1347 (Fed 
Cir. 2002).  The Cook court affirmed that the only evidence 
that could be considered in a CUE claim was the evidence of 
record at the time of the prior decision, and that 
"optimum" development in a CUE claim meant that VA was 
required to discern all claims raised in the record.  Id.  

In this case, the veteran's claim does not turn on whether 
there were any unadjudicated claims.  Rather, he is disputing 
the Board's adjudication of a claim that was clearly 
recognized by VA.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), which prescribes VA duties to advise a claimant 
of the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence, was enacted during this 
appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); VA duties are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, 
there are some claims to which VCAA does not apply, one of 
which is a claim based on an allegation that a VA decision is 
clearly and unmistakably erroneous.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  

II.  Background

The claim appealed to the Board was one of entitlement to 
service connection for a psychiatric disease.  Evidence 
pertinent to the claim that was of record at the time of the 
Board's September 18, 1996 decision included service medical 
records.  The reports of the Moving Party's entrance and 
separation examinations, given in June 1961 and June 1963, 
respectively, were negative for a psychiatric abnormality.  
The other service medical record having to do with his 
psychiatric condition was that of a psychiatric consultation 
that the Moving Party had in May 1963.  It was stated in this 
record that since the beginning of his enlistment, he had 
found the rules and regulations of service oppressive and 
would react by "sulk[ing] and brood[ing]," becoming 
"depressed" rather than rebelling.  It was noted that the 
Moving Party agreed with this assessment.  The record 
reflected that psychosis was not present.  The diagnosis 
included passive aggressive reaction, moderate, with moderate 
anxiety and somatization.  A medication was prescribed for 
these symptoms.  It was observed with the diagnosis that 
there was positive evidence that the symptoms had a 
"psychogenic component."  

Also of record at the time of the September 18, 1996 Board 
decision were service personnel records.  These included a DD 
Form 214 showing that the Moving Party received a general 
discharge ("under honorable conditions") and a Record of 
Discharge, Release from Active Duty, or Death stating that he 
was released from active duty for a reason "not to be 
shown" and was not recommended for reenlistment.  

Private medical records dated in the 1980's were submitted in 
connection with the claim before appeal was made to the 
Board, but they documented no findings, symptoms, or 
complaints pertaining to any psychiatric condition.  Also 
part of the claims file at the time of the Board decision 
were health records from the South Eastern Pennsylvania 
Transportation Authority (SEPTA), where the Moving Party was 
employed as a railroad engineer.  These were dated in the 
1980's and early 1990's (through 1992) and likewise contained 
no psychiatric information.  Personnel records from SEPTA 
were also of record prior to September 18, 1996.  Attendance 
records for several years in the 1980's showed that the 
Moving Party had taken as many as 12 days of sick leave in a 
calendar year.  Other personnel records reflected that he had 
been disciplined on several occasions for substandard 
attendance (due to sick pattern) violation of various 
procedures or standards governing performance of his duties. 
(The documentation suggested that he was discharged in July 
1988, and later reinstated.)  

The SEPTA personnel records contain no psychiatric 
information.  Also of record at the time of the Board 
decision were interrogatory answers, prepared by SEPTA in a 
civil lawsuit, which reiterated much of the information in 
the personnel records and a statement dated in July 1988 by 
the Moving Party asserting that he had asked to be allowed a 
sick day in July 1988, prior to the date of his firing, on 
account of "stress."  

Reports of VA general and psychiatric examinations conducted 
in July 1992 and August 1992, respectively, were also of 
record at the time of the September 19, 1996 decision of the 
Board.  The general examination resulted in diagnoses of 
"Anxiety? Nonspecific refer to psych." and "HTN 
[hypertension] controlled."  The psychiatric examiner took a 
history from the Moving Party that included no more than a 
vague account of the psychiatric consultation that he had 
during service.  The examination report indicates that the 
Moving Party also told the examiner that he had obtained no 
psychiatric treatment since service and that when asked about 
a number of different psychiatric symptoms that he might 
possibly have had, confirmed that he experienced depression 
and anxiety.  The psychiatrist's diagnosis was: "The patient 
does not suffer from any diagnosable psychiatric condition."  

A letter dated in May 1993, from another of the Moving 
Party's former employers, a psychiatric facility, was of 
record at the time of the decision of the Board.  The letter 
stated that the veteran had been employed there as a 
psychiatric aide from August 1966 to July 1967 and as a 
psychiatric aide trainee from July 1964 to March 1966.  

Submitted in March 1993 was treatise evidence concerning 
stress and related topics.  Also submitted at that time were 
news articles on such subjects as racial bias in the 
military, depression stigma, stress, and hypertension.  These 
materials contained no references to the Moving Party.  

Also on file at the time of the Board decision was the 
transcript of a personal hearing conducted at the RO in May 
1993 in connection with the Moving Party's claim.  The Moving 
Party testified that he had had problems during service 
leading to his being "kicked out" of the corpsman school to 
which he had been assigned, and thereafter, being referred to 
a psychiatrist.  He testified that although he was not aware 
of the psychiatrist's diagnosis, he believed that he had been 
given a general discharge after having been labeled as 
passive aggressive.  He said that he had not sought 
psychiatric treatment after service because he believed it 
would have undermined his ability to get or keep a job.  He 
indicated that he believed that the fact that he was sent to 
see a psychiatrist and was then discharged indicated that he 
had been suffering from depression (as well as psychiatric 
trauma).  He averred that he was currently suffering from the 
psychiatric damage inflicted during service.  

Added to the record in September 1993 was a statement by the 
Moving Party reporting essentially the same information as he 
testified to in the May 1993 hearing.  

In October 1993, a psychologist's statement was submitted.  
In this statement, which was dated in September 1993, the 
psychologist dealt with the question of whether the Moving 
Party's symptoms during service were indicative of depression 
rather than passive aggressive personality.  The psychologist 
observed that people with passive aggressive personality 
sometimes suffered from depression and that the account given 
by the Moving Party of his symptoms during service seemed 
consistent with some kind of mood disorder at that time.  He 
said that he could not determine whether the Moving Party 
exhibited a passive aggressive personality during service and 
noted that he was not offering an assessment of his current 
psychiatric state.  

III.  Issue of CUE in September 18, 1996 decision of the 
Board

The September 19, 1996 Board decision denied the Moving 
Party's claim of entitlement to service connection for a 
psychiatric disease for the reason that it was not well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  Citing 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), the Board 
observed that a well-grounded claim was one supported by 
evidence showing that it was plausible or capable of 
substantiation.  Citing Caluza v. Brown, 7 Vet. App. 498 
(1995), the Board stated that for there to be a well-grounded 
claim, there must be competent evidence of a current 
disability, incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  The Board noted, again 
citing Caluza, that competent evidence of the first element 
was a medical diagnosis; of the second, lay or medical 
evidence; and of the third, medical evidence.  

The Board found that the record lacked competent evidence 
that the Moving Party currently had a psychiatric disability 
or that he had incurred a psychiatric disease during service.  
Thus, the Board concluded that the claim was not plausible, 
or well grounded.  Following the law extant at the time, see 
38 U.S.C.A. § 5107(a) (West 1991); see also Boeck v. Brown, 6 
Vet. App. 14, 17 (1993), of the Board denied the claim after 
finding it not well grounded.  

The Board recognizes that there has been a significant change 
in the law since the September 19, 1996 decision.  See 
generally Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100, et. seq. (2002).  Among other things, the VCAA 
eliminates the threshold requirement that a claim be well 
grounded before VA is obliged to assist the claimant with the 
development of evidence pertinent thereto or may render a 
decision on its merits.  The VCAA thus supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), which held 
that VA cannot assist in the development of evidence 
concerning a claim that is not first found to be well 
grounded.  However, the VCAA is applicable to claims that did 
not become final before its November 9, 2000 date of 
enactment.  See VCAA; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the September 18, 1996 Board 
decision was final prior to the date of enactment of the 
VCAA, see 38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002).  
The claim itself became final when the Moving Party failed to 
appeal within the time allowed by law the March 18, 1998 
order of the Court dismissing his appeal, and this was before 
the date of enactment of the VCAA.  38 U.S.C.A. §§ 7291, 7292 
(West 2002); see Federal Civil Judicial Procedure and Rules, 
Rules of Appellate Procedure Rule 4 (West 2001).  Thus, it 
cannot be argued that the VCAA operates in this case to 
modify the rule under 38 U.S.C.A. § 7111 that it is the law 
extant at the time of the contested decision that is to be 
used in determining whether it is based on CUE.  

One of the arguments that the representative presents in the 
Motion, however, is that in its September 18, 1996 decision, 
the Board applied an erroneously conceived legal standard of 
a well-grounded claim.  The representative maintains that in 
the light of Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000), 
the Board should have applied a standard that asked only 
whether the evidence of record showed that the claim of 
entitlement to service connection for a psychiatric disease 
was "possible," that is, not completely without merit.  The 
representative cites Murphy v. Derwinski, a case cited by the 
Board as well in its decision, in support of this contention.  
The representative maintains that failure of the Board to 
apply the correct judicial standard of well groundedness 
constitutes CUE because it represented a misinterpretation of 
the statute in effect at the time of the decision, 38 
U.S.C.A. § 5107(a), requiring a well-grounded claim.  

The Board does not agree with this argument.  The standard of 
well-groundedness applied by the Board in the September 18, 
1996 decision was in keeping with case law extant at that 
time.  As noted above, this case law demanded that there be 
competent evidence of record on each of three distinct 
elements of a service connection claim: a currently existing 
disability in the veteran; the incurrence of a disease or 
injury during service; and a nexus, or causal connection, 
between the current disability and the in-service incurrence 
of injury or disease.  See Caluza.  The decision in Murphy v. 
Derwinski was not to the contrary.  Quoting Gilbert v. 
Derwinski, 1 Vet. App. 49, 44 (1990), the Court in Murphy 
merely said that a well-grounded claim was one that was 
"possible" in contrast to "conclusive."  

The Board notes that the representative's citation of Hensley 
as controlling legal authority in this matter is inapposite, 
because that decision was not issued until May 2000.  Thus, 
it was not part of the body of law that was extant at the 
time of the Board decision.  However, the Board notes that 
Hensley is not inconsistent with the case law relied on by 
the Board in the September 18, 1996 decision.  In Hensley, 
the United States Court of Appeals for the Federal Circuit 
explicitly adopted the same definition of a well-grounded 
claim as that set out in Caluza, while citing Murphy for the 
proposition that the threshold of proof of the three elements 
of that definition was rather low.  Hensley, 212 F.3d at 
1260-62.  

The Board in its September 19, 1996 decision was correct to 
inquire whether there was any competent evidence of record 
tending to substantiate each of the three elements of a well-
grounded claim set forth in Caluza.  The Board found 
correctly that there was no competent evidence of record 
tending to show that the Moving Party currently had the 
psychiatric disability for which he was seeking service 
connection.  Competent evidence on that proposition had to be 
medical evidence.  Caluza; see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  But as the summary above indicates, 
there was no medical diagnosis of a current psychiatric 
disability in the record as it stood at the time of the 
decision of the Board.  

At most, there was the diagnosis of the VA general examiner 
in July 1992 posing the question whether the Moving Party had 
some kind of anxiety disorder.  However, this question was 
answered by the diagnosis of the VA psychiatric examiner in 
August 1992 that "[t]he patient does not suffer from any 
diagnosable psychiatric condition."  The representative of 
the Moving Party contends in the Motion, however, that the 
September 1993 psychologist's statement constitutes 
sufficient evidence of current psychiatric disability by the 
standard of proof for a well-grounded claim because suggests 
that the veteran currently was receiving treatment for a 
psychiatric disease.  The Board disagrees.  

The statement dealt only with the question whether the Moving 
Party's symptoms during service were indicative of depression 
rather than passive aggressive personality; the psychologist 
eschewed the question of a current diagnosis and did not 
refer to any current treatment being received by the Moving 
Party.  Thus, at the time of the Board decision, there was no 
evidence of record from any physician or psychologist who had 
examined him that the Moving Party currently had a 
psychiatric disease, and there was positive evidence, the 
August 1992 diagnosis of the VA psychiatrist, that he had 
none.  

Counterpoised to this part of the record are the assertions 
of record by the Moving Party that he suffered from 
depression and other psychiatric damage since service.  The 
Moving party did have a remote background as a psychiatric 
aide, but there was nothing in the record showing that he had 
the requisite expertise to render a competent medical 
diagnosis or theory of causation.  Thus the Board had a basis 
for finding that the veteran's opinions did not constitute 
competent medical evidence of a current disability related to 
service.  Black v. Brown, 10 Vet. App. 280, 284 (1997).  

On the basis of its finding that the record before it lacked 
medical evidence suggesting the presence of a current 
psychiatric disease, the Board was justified in finding that 
the claim was not well grounded.  Caluza; see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Board is of 
the opinion that the September 18, 1996 decision correctly 
assessed the evidence on this first required element of a 
well-grounded claim.  However, it is sufficient by the 
standard governing CUE determinations that its assessment was 
reasonable.  Mere disagreement as to how the facts were 
weighed or evaluated cannot constitute CUE.  38 C.F.R. § 
20.1403(d).  

The representative also argues that the Board's finding that 
the record lacked medical evidence suggesting that the Moving 
Party incurred a psychiatric disease during service, was 
contradicted by the documentation of the psychiatric 
consultation of May 1963.  The diagnosis recorded on that 
occasion was primarily passive aggressive reaction but also 
included moderate anxiety and somatization, and it was noted 
that there appeared to be positive evidence the symptoms had 
a "psychogenic component."  The Board found in its decision 
that this diagnosis pointed only to a personality disorder 
(passive aggressive personality) and noted that personality 
disorders were not compensable disabilities under VA law.  
The Board did not specifically discuss the October 1993 
psychologist's statement that the veteran's reported symptoms 
during service suggested some sort of mood disorder.  
However, even if it was error for the Board to have failed to 
consider this evidence, such error did not amount to CUE.  
For an error to constitute CUE, it must be one that at the 
time it was made would have manifestly changed the outcome of 
the claim.  38 C.F.R. § 20.1403(a).  

Clearly, even if it had found that there was evidence of an 
acquired psychiatric disability during service, the Board 
would still have been justified in denying the claim on the 
ground, discussed above, that there was no competent evidence 
that the Moving Party currently had a psychiatric disability.  

As noted above, the Board's June 2001 decision on this matter 
was vacated and remanded by the Court primarily on the basis 
that Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001) 
was not cited or discussed therein.  In this regard, the 
Board notes that in May 2003 the veteran's representative 
submitted additional argument on this matter.  The 
representative maintained that the VA was required, under 
Roberson to determine whether the claim as "fully and 
sympathetically developed" before deciding the CUE claim on 
the merits.  It was argued that the Board should remand the 
claim to the RO to conduct an examination of the entire 
record to determine whether any pending and unadjudicated 
claims exist.  The Board notes, however, that prior Federal 
Circuit holdings clearly state that a CUE claim must be based 
on the evidence in the record at that time that the previous 
decision was rendered.  See Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, et. 
al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  A claim of CUE 
is essentially a collateral attack of a prior decision which 
requires that an outcome-determinative error existed in the 
earlier decision.  Thus, the VA does not have a "duty to 
develop" a claim of CUE because there is, by the very nature 
of the claim, nothing further that can be developed.  A 
breach of any "duty to develop" cannot be a basis for 
finding CUE in a prior decision.  VAOPGCREC 12-2001.  That 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c).  
Thus, the Board finds the representative's argument without 
merit.  

Thus, the Board finds that the September 18, 1996 decision of 
the Board was not based on CUE.  Accordingly, the appeal is 
denied.  



ORDER

The Board decision of September 18, 1996 not having been 
clearly and unmistakably erroneous, the motion is denied.  



                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

In the section entitled "Appeal to the United States Court 
of Appeals for Veterans Claims," you are no longer required 
to file a copy of your Notice of Appeal with VA's General 
Counsel. In the section entitled "Representation before 
VA," you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has just 
reviewed for CUE ... on or after November 18, 1988" as a 
condition for an attorney-at-law or a VA accredited agent to 
charge you a fee for representing you.



 




